DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“a processor; and 
a memory coupled with the processor, the memory storing executable instructions that when executed by the processor, cause the processor to effectuate operations comprising: 
deploying a user plane virtual network function in one or more customer premise equipment (CPE) devices of a CPE network of a plurality of CPE networks within a telecommunications network, 
wherein the user plane virtual network function receives sensor data associated with the one or more CPE devices and transmits the sensor data to a core simulation tool, and 
wherein the user plane virtual network function performs analytics on the sensor data of the one or more CPE devices within the CPE network; 
based on the analytics on the sensor data, determining a status of the CPE network; and 
based on the status of the CPE network, performing an action to optimize the CPE network.”
Do et al. (US 2020/0145299 A1) teaches a cloud infrastructure diagnostics system comprises a cloud state configuration module operative to define a cloud state model with respect to a cloud infrastructure, wherein the cloud state model comprises a structured collection of selected operational characteristics relative to the cloud infrastructure components. The cloud state model may include a definition of dependencies between the cloud infrastructure components where applicable. A cloud state monitoring module is operative, responsive to the cloud state model definition, to collect periodic cloud state updates with respect to the cloud infrastructure. A cloud state analysis module is operative, responsive to receiving the periodic cloud state updates, to perform: comparing one or more cloud state updates to a corresponding predefined set of reference states; and determining one or more notifications to be transmitted with respect to the operational characteristics of the cloud infrastructure components.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a processor 2) memory 3) deploying a virtual network function 4) CPEs 5) a telecommunication network 6) sensor data 7) a core simulation tool 8) performing analytics 9) a status of the CPE network 10) performing various actions. 
Subsequently, the Applicant Arguments/Remarks in respect to the Double Patenting Rejection of Claim(s) 1-20 is hereby withdrawn. 
In addition, as evidenced by the prosecution history (see at least 06/02/2022 Applicant Arguments/Remarks and 04/22/2022 Final Rejection), the Applicant’s Arguments and the filing of the Terminal Disclaimer (06/02/2022) are persuasive and overcomes the Double Patenting Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-20 is/are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457